Finch, P. J.
(dissenting). Upon this record I am unable to see any negligence on the part of this defendant which contributed to this accident. The leaving of the little delivery handcart upon the sidewalk in front of this grocery shop in violation of the ordinance  was not the proximate cause of the accident. The latter was caused by the intervening act of the children jumping on the cart. The manager of the store was quite within his rights in warning the children to desist from playing upon the cart. The true cause of the accident was the fact that both children, who were upon the cart, did not leave it simultaneously or the child above the third wheel, last. One was on one end and one on the other and nothing the manager could possibly have done would have caused these children to leave the cart simultaneously or in the proper order. I, therefore, vote to reverse the judgment appealed from and dismiss the complaint.